 

Exhibit 10.1

 

AMENDMENT TO NOTICE OF LOAN AWARD – RFA 10-05A - CIRM Disease Team Therapy
Development Awards - Part II Research Award

California Institute for Regenerative Medicine

 

Amendment Number: 02

Amendment Date: 06/07/2017

 

Award Number: DR2A-05735 Total Award Amount: $14,405,857 Awardee Name: Capricor,
Inc

Project Period Start Date:

Project Period End Date:

01/01/2013

12/31/2017 (Estimated)

Principal Investigator: Rachel Ruckdeschel Smith   Project Title: Allogeneic
Cardiac-Derived Stem Cells for Patients Following a Myocardial Infarction

 

Authorized Organization Official and Address: Official and Address to Receive
Payments:

AJ Bergmann

VP of Finance

8840 Wilshire Blvd. 2nd Floor

Beverly Hills, CA 90211

AJ Bergmann

VP of Finance

8840 Wilshire Blvd., 2nd Floor

Beverly Hills, CA 90211

 

The terms and conditions of the original NLA and any prior Amendments to the NLA
continue in full force and effect except for those changes specified in this
amendment. The Principal Investigator and Authorized Organizational Official
must sign and return this Amendment to CIRM within 30 days of the Amendment date
stated above. CIRM may hold future payments on this Award until the fully signed
Amendment is received. The following changes are effective immediately:

 

A.Change in Milestones and Award Reduction

 

Award reduced by $5,376,279 due to removal of Operational Milestones 3 (enroll
and dose 180 patients) and 4 (enroll and dose 240 patients). All other
milestones and disbursements remain unchanged.

 

B.Change in Reporting Requirements

 

Operational Milestone Progress Reports are due on achievement of Operational
Milestones 5 and 6. An Operational Milestone Financial Report is due 60 days
after submission of each Operational Milestone Progress Report.

 

By continuing to accept and use CIRM funds provided under this award, Awardee
and Principal Investigator accept the modified terms reflected in this
Amendment.

 

/s/ Maria Millan, M.D.

Maria Millan, M.D.

Vice President, Therapeutics, CIRM

 

/s/ Rachel Ruckdeschel Smith

Rachel Ruckdeschel Smith

Principal Investigator, Capricor, Inc

 

/s/ AJ Bergmann

AJ Bergmann

Authorized Organization Official, Capricor, Inc

 



 

 